DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/SE2018/050030, filed on 01/13/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a fibre optic” and “a batch of logs” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 11, 5-6 and 9 are objected to because of the following informalities: 
Claims 2-16 recited in line 1, the limitation “A system” is suggested to be replaced with “The system”,
Claim 18-20 recited in line 1, the limitation “A method” is suggested to be replaced with “The method”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“computing device” in claims 1 and 17,
“imaging device” in claims 1 and 17,
“communication interface” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “computing device”, “imaging device”, “communication interface” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “interface” coupled with functional language “computing”, “imaging” and “interface” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1 and 17 recited the limitation “imaging device for the “communication interface” and there is no equivalence structure recited in the specification.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “computing device” meaning “a digital camera, a smart phone, a tablet computer, and a laptop computer” discloses in para. [0104]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 17 recited the limitation “imaging device for the computing device” and “communication interface” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 in line 2, recited the limitations “a remote server arrangement” is indefinite, it is unclear if the limitation is the same recited in claim 1 or a new limitation.
Claim 14 in line 2, recited the limitations “a handheld camera to capture an image of the side of the log” is indefinite. Claim 1 recited imaging devices, at least one is associated with the arrangement and at least one is associated with the computing device and the imaging devices have the function to capture image of the side of the log, clarity is needed if the handheld camera is one of the at least two imaging devices recited in claim 1 or a new limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorvik WO. Publication (99/23873) hereinafter Sorvik.
Regarding claim 1,
Sorvik discloses a system for managing identification information for a log (see fig.1-19), wherein the system comprises: 
an arrangement (31) for determining an origin of the log (see pag.24 lines 6-15 and also see fig. 19), wherein the arrangement comprises:
at least one imaging device (28) coupled to a forest harvester (2,4), the at least one imaging device being operable to capture at least one image of a side of the log (fig.4, 17 and 19 and Pag. 23 lines 1-10); 
a Global Positioning System receiver (5, 27,27’) that is operatively coupled to the forest harvester, wherein the GPS receiver is operable to determine a felling location of the log (see Pag. 11 lines 27-32 and Pag. 24 lines 30-32 and additionally see fig.4 and 19); and 
a data processor (8 and 32, see pag.16 lines 2-7) that is communicably coupled to a remote server arrangement (37, see page 25 lines 6-8) and operable to process the 
a computing device (43) communicably coupled to the remote server arrangement (37, see fig.19), the computing device comprises:
at least one imaging device (20) that is operable to capture at least one subsequent image of the side of the log; (see pag. 16 lines 34-35 and pag.17 lines 1-2 and additionally fig.19) and 
a communication interface (45) that is operable to transmit the captured at least one subsequent image to the remote server arrangement (fig.5 and 19, see pag. 25 lines 29-35); 
wherein the remote server arrangement (37) is operable to authenticate the identification information for the log by comparing features of the captured at least one subsequent image captured by the at least one imaging device of the computing device to features of the at least one image captured by the at least one imaging device of the arrangement to recognize common features therebetween (see Pag. 12 lines 21-34 and pag. 26 lines 19-21 and additionally see fig.19), 
wherein the authentication is successful when a number of common features therebetween is higher than a predetermined minimum value (see Pag. 12 lines 31-32 and Pag. 13 lines 6-12), and
wherein, the computing device (43) is operable to be installed at a feed unit of a saw mill (42), and wherein the saw mill (42) is operable to process the log upon authentication of the identification information for the log (see Pag. 4 line 31-pag.5 line 3, pag. 16 line 24-29 and Pag. 25 lines 30-35 and additionally see fig.19).
Regarding claim 2,
Sorvik discloses wherein the at least one imaging device (28) of the arrangement (31) is operable to capture the at least one image at an oblique angle (see Pag.21 lines 8-13).
Regarding claim 6,
Sorvik discloses a marking device (9) operable to mark the log, wherein the processor (8) is operable to associate the mark with the identification information for the log (see Pag.24 lines 24-28).
Regarding claim 7,
Sorvik discloses wherein the marking device (9) comprises one of a laser and an inkjet marker (see Pag. 19 lines 22-29).
Regarding claim 8,
Sorvik discloses wherein the at least one imaging device (28) of the arrangement (31) comprises a high resolution digital camera (see Pag. 19 lines 22-29).
Regarding claim 10,
Sorvik discloses at least one sensor (19, element 19 is an equivalent structure of a sensor based on its function see pag.16 lines 24-34) operable to measure at least a weight, a length, a diameter and a quality of the log (10), wherein the processor (8, element 8 is connected to elements 44 and 38) is operable to associate the measured at least weight, the length, the diameter and the quality with the identification information for the log (See pag.4 lines 15-22).
Regarding claim 11,
Sorvik discloses wherein the identification information for the log further comprises type of tree (See pag. 10 lines 5-20).
Regarding claim 12,
Sorvik discloses wherein the processor (8,32) comprises a controller (32) of the forest harvester, wherein the controller (32) is operable to acquire, store and process data associated with the at least one image (28), the felling location of the log (30), the mark on the log, the weight of the log, the length of the log, the diameter of the log, the quality of the log, and the type of tree for creating the identification information for the log (see pag.22 lines 12-20).
Regarding claim 13,
Sorvik discloses wherein the processor (8,32) is communicably coupled to a remote server arrangement (37) and the processor (8,32) is operable to transmit (transmission through element 34) to the remote server arrangement (37), the data associated with the at least one image captured by the at least one imaging device (28) of the arrangement, the felling location of the log (30), the mark on the log, the weight of the log, the length of the log, the diameter of the log, the quality of the log, and the type of tree, to the remote server arrangement (37) for creating the identification information for the log (see pag.22 lines 12-20).
Regarding claim 14,
Sorvik discloses a handheld camera (19, element 19 is an equivalent structure of a handheld camera based on its function see pag.16 lines 24-34) operable to capture an image of the side of the log (10), wherein the captured image by the handheld camera is associated with the identification information for the log (pag.16 lines 24-34).
Regarding claim 15,

Regarding claim 16,
Sorvik discloses wherein the computing device (43) is a portable computing device (all computers are portable as a whole or by disassemble).
Regarding claim 17,
Sorvik discloses a method of managing identification information for a log, the method comprising:
determining an origin of the log by an arrangement (31, pag.24 lines 6-17), wherein the method of determining the origin of the log comprises: 
capturing at least one image of a side of the log using at least one imaging device (28)coupled to a forest harvester (see fig.19); 
determining a felling location of the log (see pag.21 lines 4-26), using a Global Positioning System (GPS) receiver (5, 27,27’) operatively coupled to the forest harvester (see fig.19); and 
processing the captured at least one image and the determined felling location of the log using a data processor (8,32), to create an identification inform at ion for the log, wherein the data processor (8,32) is communicably coupled (33,34a,36 and 41) to a remote server arrangement (37 see fig.19); 
capturing at least one subsequent image (capturing image with element 20) of the side of the log (10) using a computing device (43), wherein the computing device (43) is communicably coupled (33,34a,36 and 41) to the remote server arrangement (37);

comparing features of the captured at least one subsequent image to features of the at least one image captured by the at least one imaging device (20) of the computing device (43) to the at least one image captured by the at least one imaging device (28) of the arrangement (31), at the remote server arrangement (37), for authenticating the identification information for the log to recognize common features therebetween (see pag. 17 lines 19-25),
wherein the authentication is successful when a number of common features therebetween is higher than a predetermined minimum value, and 
wherein, the computing device is operable to be installed at a feed unit of a saw mill (Pag. 12 lines 31-32 and Pag. 13 lines 6-12), and 
wherein the saw mill is operable to process the log upon authentication of the identification information for the log (see Pag. 4 line 31-pag.5 line 3, pag. 16 line 24-29 and Pag. 25 lines 30-35 and additionally see fig.19).
Regarding claim 18,
Sorvik discloses marking the log using a marking device (9) to provide a mark on the log, wherein the mark on the log is associated with the identification information for the log (see Pag. 12 lines 17-35 and pag.13 lines 1-14).
Regarding claim 19,
Sorvik discloses measuring at least a weight, a length, a diameter and a quality of the log using at least one sensor (19), wherein the measured at least weight, the length, the 
Regarding claim 20,
Sorvik discloses identifying a type of tree, to be associated with the with the identification information for the log (See pag. 10 lines 5-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik WO. Publication (99/23873) hereinafter Sorvik.
Regarding claim 3,
The prior art Sorvik discloses all limitations in claim 1.
Sorvik discloses a harvester boom and head (see fig.19) and wherein the least one imaging device (28) of the arrangement is mounted on the harvester boom of the forest harvester and positioned proximate to a chainsaw of the harvester head, to capture the at least one image of the side of the log (see fig.19) but does not disclose the least one imaging device to be mounted/positioned on the harvester head of the forest harvester and since no criticality is recited for the least one imaging device to be mounted/positioned on the harvester head of the forest harvester and well known in the mechanical art for imaging devices to be arranged/mounted in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the least one imaging device to be mounted/positioned on the harvester head of the forest harvester to ensure effectiveness of operation. Accordingly, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 4,

Sorvik discloses a harvester boom and head (see fig.19) and wherein the at least one imaging device (28) of the arrangement is mounted fixedly or retract ably on the harvester Boom (see fig.19) but does not disclose the least one imaging device to be mounted/positioned on the harvester head of the forest harvester and since no criticality is recited for the least one imaging device to be mounted/positioned on the harvester head of the forest harvester and well known in the mechanical art for imaging devices to be arranged/mounted in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the least one imaging device to be mounted/positioned on the harvester head of the forest harvester to ensure effectiveness of operation. Accordingly, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 5,
The prior art Sorvik discloses all limitations in claim 1.
Sorvik discloses wireless connection (abstract) operatively coupled to the at least one imaging device (28) of the arrangement for capturing the at least one image (abstract, the system is wireless), but does not disclose a fibre optic assembly for connection, and since no criticality is recited for the fibre optic assembly for connection and well known in the mechanical art for devices to have different type of connection deemed suitable In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorvik WO. Publication (99/23873) hereinafter Sorvik in view of McClatchie et al. US. Publication (2017/0249512) hereinafter McClatchie.
Regarding claim 9,
The prior art Sorvik discloses all limitations in claim 1.
Sorvik discloses wherein the at least one imaging device (28) but does not disclose the imaging device to comprise a microwave imaging device.
Sorvik and McClatchie disclose both art in the same field of endeavor (i.e. woodworking).
McClatchie, in a similar art, teaches a system to capture imagery of trees (see fig.1) having an imaging devices (102,103) to comprise a microwave imaging device (Infrared, see para.[0028], Infrared ranges from 300GHZ to 400THZ) and since both references discloses imaging devices therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the imaging devices such that it has a microwave imaging device. Examiner notes both references clearly teach imaging devices, therefore a simple substitution of Sorvik’s imaging devices with that of KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

March 17, 2022

/S.O.B./Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725